[Cite as State v. Askia, 2012-Ohio-4670.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. Patricia A. Delaney, P.J.
                                               :       Hon. W. Scott Gwin, J.
                          Plaintiff-Appellee   :       Hon. Sheila G. Farmer, J.
                                               :
-vs-                                           :
                                               :       Case No. 2012-CA-13
SUMMER D. ASKIA                                :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Delaware County
                                                   Court of Common Pleas, Case No. 10CR-I-
                                                   12-0595

JUDGMENT:                                          Affirmed

DATE OF JUDGMENT ENTRY:                            October 8, 2012

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

CAROL HAMILTON O’BRIEN
BRIAN WALTER                                       BRIAN JONES
Assistant Prosecuting Attorney                     2211 U.S. Highway 23 North
Prosecutor’s Office                                Delaware, OH 43015
140 North Sandusky Street
Delaware, OH 43015
[Cite as State v. Askia, 2012-Ohio-4670.]


Gwin, J.

        {¶1}     On December 21, 2011, appellant Summer Askia [“Askia”] was found

guilty after a bench trial of one count of passing bad checks, a felony of the fifth degree.

On February 3, 2012, the trial court sentenced appellant to community control for a

period not to exceed two (2) years and 30 days in the Delaware County Jail.

                                        Facts and Procedural History

        {¶2}     On July 10, 2010, Tim Hazzard was working at the Morse Crossing

location of Discount Tires [“Easton store”]. This store is located in Franklin County Ohio.

He was the store manager at that time and had worked for Discount Tires for over 16

years. On that date, Askia entered the Easton store seeking a specialty order of tires

and wheels for a Cadillac. Askia presented a check for the full amount of the order,

$1,514.00, written off her own bank account. The check was given to an assistant

manager, who notified Hazzard that an order needed to be placed. Given the special

nature of the order, Hazzard called Kemba Financial Institution, the financial institution

on which Askia had drawn the check, to verify that funds were available to pay for this

specialty order. Hazzard was informed that funds were unavailable at that time to cover

the check. Hazzard told an assistant manager to call Askia, tell her to come get the

check, and find another way to pay for the merchandise due to insufficient funds being

in the account. However, Askia did not come back to the store, Hazzard did not order

any of the specialty tires for her, and he lost no money on the transaction.

        {¶3}     Subsequently, on July 12, 2010, Askia and her boyfriend, Joshua Evans

entered a second Discount Tire Store, this one located in Lewis Center, Delaware

County, Ohio, requesting a similar specialty order of tires and wheels for their Cadillac.
Delaware County, Case No. 2012-CA-13                                                      3


Due to the uniqueness of the order, the Lewis Center store needed to place a special

order for these products.

       {¶4}   The total for the special order was $1,618.29. The store manager, Chris

O'Reilly, requested that Askia and Evans place a $100.00 deposit in order for him to

place the order. O'Reilly testified that he found it odd Askia was willing to pay over

$1,600 without hesitation, especially for a special order product in which rush delivery

was requested. In fact, Askia had requested that the Lewis Center store have the

wheels and tires available and installed that very same day. O'Reilly further testified that

Askia wrote the $100 deposit check right in front of him. Askia directly handed this

check to O’Reilly. Askia and Evans then left the Lewis Center Discount Tire to await

word when their car would be ready.

       {¶5}   O'Reilly then spoke with his manager, Brian Brugh, who had spent the first

part of the day at the Easton store. It took approximately two to three hours for the

products Askia had ordered to be delivered to the store. In that time, Brugh recalled that

a similar check had been passed a couple of days ago for a similar vehicle with a similar

specialty order when he was visiting the Easton Discount Tire location. Mr. Brugh called

the bank, and was notified that there were insufficient funds for the check presented by

Askia. Brugh then called Hazzard at the Easton Store to confirm his suspicions.

Hazzard faxed a copy of the check that had been passed two days prior to the Lewis

Center Store location. The check was exactly the same; therefore, the authorities were

contacted because Brugh feared the payment for the balance of the order was going to

be fraudulent. Brugh then put Askia’s driver's license number and the expiration date

into the company's system in order to run the check through Discount Tire's check
Delaware County, Case No. 2012-CA-13                                                    4


scanner. When the specialty order of tires and wheels arrived in the Lewis Center

Discount Tire a few hours later, O’Reilly called Askia and informed her that the car was

ready. Askia arrived and proceeded to write and pass a second check for the remaining

balance of $1,518.29. Askia also directly presented this second check to O’Reilly.

         {¶6}   Prior to Askia’s return to the store, the Delaware County Sheriff's

Department had been notified. Deputy Sheriff Joshua Clarke spoke with Askia regarding

the insufficient funds when he arrived at the store. Askia showed Deputy Clarke a

deposit slip from Kemba Financial showing that $1,700 had been put into an account on

July 7, 2010. However, in response to a repeated query by Deputy Clarke regarding

whether she thought there were sufficient funds, Askia stated that she and Evans would

leave.

         {¶7}   The next day, Deputy Clarke requested Askia's financial records from

Kemba Financial Credit Union. Upon examination of these records, Deputy Clarke

discovered that Askia did not have sufficient funds on either July 10 or July 12, 2010 for

the checks she had presented.

         {¶8}   At trial, Mr. Adrian Higgins, the risk manager for Kemba Financial Credit

Union, testified that for the period of July 1, 2010 through July 31, 2010, Askia had an

ending negative balance of $1,281.41 in her account. According to Higgins, Askia made

a $1,700 check deposit into her account on July 7, 2010. However, on July 10, 2010,

Askia’s monthly statement reflects a $1,500 cash withdrawal from her savings account.

This amount was not re-deposited in either her checking or savings account. On July

14, 2010, Mr. Higgins testified that Kemba Financial Credit Union never recovered the

$1,281.41 from Askia.
Delaware County, Case No. 2012-CA-13                                                  5


         {¶9}   Given the unique nature of the product, the items ordered by Askia could

not be sent back to the warehouse. Rather, they were left in the Lewis Center store to

sell. O'Reilly and Brugh testified that in their cumulative tenure as managers of the

Lewis Center Discount Tire there had not been a subsequent order for the specialty

tires.

         {¶10} On December 3, 2010, Askia was indicted by a Grand Jury in Delaware

County Ohio. The indictment contained two counts of Passing Bad Checks. Count One

related to the check that Askia wrote at the Easton store on July 10, 2010. Count Two

related to check that Askia wrote at Discount Tires Lewis Center location on July 12,

2010.

         {¶11} Askia did not present evidence or witnesses. Following a colloquy

between the State and the Court regarding whether Askia’s actions satisfied all of the

elements of a purpose to defraud or merely an attempt to defraud, the Court requested

both parties provide the Court with further case law on the subject. Before adjourning,

the Court asked both parties to submit case law by 4:00 pm on December 20, and

stated that the verdict would be announced at 3:30 pm on December 21, 2011.

         {¶12} On December 21, 2011, the Court found Askia not guilty of passing bad

checks at the Easton Discount Tire Location, but guilty of passing bad checks at the

Lewis Center Discount Tire Location.

                                     Assignments of Error

         {¶13} Askia raises two assignments of error,

         {¶14} “I. THE STATE OF OHIO DID NOT PRESENT SUFFICIENT EVIDENCE

AND THE COURT'S CONVICTION OF MS. ASKIA IS AGAINST THE MANIFEST
Delaware County, Case No. 2012-CA-13                                                  6


WEIGHT OF THE EVIDENCE WHEN THERE WERE NO GOODS TENDERED, NO

SERVICES RENDERED, NO DEBT SATISFIED, AND NO PURPOSE TO DEFRAUD

BECAUSE SHE RECEIVED NO BENEFIT OR ADVANTAGE AND THE BUSINESS

DID NOT INCUR SOME DETRIMENT.

      {¶15} “II. THE TRIAL COURT ERRED AND DENIED APPELLANT A FAIR

TRIAL IN VIOLATION OF THE SIXTH AND FOURTEENTH AMENDMENTS TO THE

UNITED     STATES      CONSTITUTION        WHEN      IT   DENIED     COUNSEL       THE

OPPORTUNITY TO MAKE A CLOSING ARGUMENT PRIOR TO THE JUDGMENT OF

THE TRIAL COURT.”

                                              I.

      {¶16} Our review of the constitutional sufficiency of evidence to support a

criminal conviction is governed by Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct.

2781, 61 L.Ed.2d 560 (1979), which requires a court of appeals to determine whether

“after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Id.; see also McDaniel v. Brown, _U.S._, 130 S.Ct. 665, 673, 175 L.Ed.2d

582(2010) (reaffirming this standard); State v. Fry, 125 Ohio St.3d 163, 926 N.E.2d

1239, 2010–Ohio–1017, ¶ 146; State v. Clay, 187 Ohio App.3d 633, 933 N.E.2d 296,

2010–Ohio–2720, ¶ 68.

      {¶17} Weight of the evidence addresses the evidence's effect of inducing belief.

State v. Thompkins, 78 Ohio St.3d 380, 386-387, 678 N.E.2d 541 (1997), superseded

by constitutional amendment on other grounds as stated by State v. Smith, 80 Ohio

St.3d 89, 684 N.E.2d 668, 1997-Ohio–355. Weight of the evidence concerns “the
Delaware County, Case No. 2012-CA-13                                                          7


inclination of the greater amount of credible evidence, offered in a trial, to support one

side of the issue rather than the other. It indicates clearly to the jury that the party

having the burden of proof will be entitled to their verdict, if, on weighing the evidence in

their minds, they shall find the greater amount of credible evidence sustains the issue

which is to be established before them. Weight is not a question of mathematics, but

depends on its effect in inducing belief.” (Emphasis sic.) Id. at 387, 678 N.E.2d 541,

quoting Black's Law Dictionary (6th Ed. 1990) at 1594.

       {¶18} When a court of appeals reverses a judgment of a trial court on the basis

that the verdict is against the weight of the evidence, the appellate court sits as a

“’thirteenth juror’” and disagrees with the fact finder’s resolution of the conflicting

testimony. Id. at 387, 678 N.E.2d 541, quoting Tibbs v. Florida, 457 U.S. 31, 42, 102

S.Ct. 2211, 72 L.Ed.2d 652 (1982). However, an appellate court may not merely

substitute its view for that of the jury, but must find that “‘the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’” State v. Thompkins, supra, 78 Ohio St.3d at 387, quoting State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717, 720–721(1st Dist. 1983).

Accordingly, reversal on manifest weight grounds is reserved for “‘the exceptional case

in which the evidence weighs heavily against the conviction.’” Id.

              “[I]n determining whether the judgment below is manifestly against

       the weight of the evidence, every reasonable intendment and every

       reasonable presumption must be made in favor of the judgment and the

       finding of facts. * * *
Delaware County, Case No. 2012-CA-13                                                   8


             “If the evidence is susceptible of more than one construction, the

      reviewing court is bound to give it that interpretation which is consistent

      with the verdict and judgment, most favorable to sustaining the verdict and

      judgment.”

Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), fn.

3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191–192 (1978).

      {¶19} In the case at bar, Askia was convicted of passing bad checks. The

essential elements of passing a bad check under R.C. 2913.11(B) are that Askia (1)

with purpose to defraud, (2) issued a check, (3) knowing that it will be dishonored.

      {¶20} A person acts “purposefully” when “it is his specific intention to cause a

certain result, or, when the gist of the offense is a prohibition against conduct of a

certain nature, regardless of what the offender intends to accomplish thereby, it is his

specific intention to engage in conduct of that nature.” R.C. 2901.22(A).

      {¶21} R.C. 2913.01(B) defines “defraud” as “to knowingly obtain, by deception,

some benefit for oneself or another, or to knowingly cause, by deception, some

detriment to another.” “Deception” is defined as “knowingly deceiving another or causing

another to be deceived by any false or misleading representation, by withholding

information, by preventing another from acquiring information, or by any other conduct,

act, or omission that creates, confirms, or perpetuates a false impression in another,

including a false impression as to law, value, state of mind, or other objective or

subjective fact.” R.C. 2913.01(A).

      {¶22} R.C. 2901.22(B) provides that "a person acts knowingly, regardless of his

purpose when he is aware that his conduct will probably cause a certain result or will be
Delaware County, Case No. 2012-CA-13                                                       9


of a certain nature. A person has knowledge of the circumstances when he is aware

that such circumstances probably exist." “Whether a person acts knowingly can only be

determined, absent a defendant's admission, from all the surrounding facts and

circumstances, including the doing of the act itself.” State v. Huff, 145 Ohio App.3d 555,

563, 763 N.E.2d 695(2001). (Footnote omitted.) Thus, “[t]he test for whether a

defendant acted knowingly is a subjective one, but it is decided on objective criteria.”

State v. McDaniel, 2nd Dist. No.6221, 1998 WL 214604, (citing State v. Elliott, 104 Ohio

App.3d 812, 663 N.E.2d 412(1995)).

       {¶23} A person is presumed to know that a check will be dishonored if the check

was properly refused payment for insufficient funds upon presentment within thirty days

and that it is not satisfied within ten days of notice of the dishonor. R.C. 2913.11(C).

       {¶24} R.C. 2913.11(C) establishes a rebuttable presumption to assist the state

in meeting its burden of proof with regard to the element of knowledge. While

presentment and notice of dishonor are required in order for the state to take advantage

of the statutory presumption, they are not required to prove the element of knowledge

that the checks would be dishonored for purposes of the offense of passing bad checks

set out in R.C. 2913.11(A). State v. Bergsmark, 6th Dist. No. L-03-1137, 2004-Ohio-

5753, ¶15; State v. Hines, 12th Dist. No. CA94-09-182, 1995 WL 389570(July 3, 1995).

Where the state chooses not to rely upon the statutory presumption or the presumption

is inapplicable, the knowledge element may be proven by means other than evidence of

presentment and dishonor. Id.

       {¶25} In the case at bar, Askia contends that there is no evidence that she

obtained any benefit when she wrote the checks to Discount Tire because she never
Delaware County, Case No. 2012-CA-13                                                 10


received the tires and the employees did not intend to perform any services for Askia

because they knew the checks were worthless.

      {¶26} At trial evidence was presented that on July 7, 2010, Askia had deposited

a third-party check into her account for $1,700.00. On July 10, 2010, Askia withdrew

$1,500.00 from her account. She proceeded on that date to the Easton store where she

did not offer to pay cash for the merchandise; rather she gave the store a check. When

contacted by an employee of the Easton store, Askia was informed that she did not

have enough money in her checking account to pay for the merchandise she had

requested. The employee informed Askia she would need to make alternative

arrangements to pay for the items. She did not returned to the store with the $1,500.00

in cash that she had withdrawn from her account earlier. Instead, two days later on July

12, 2010, Askia went to a location in a separate county and requested the same

merchandise. She wrote check number 128 for $100.00 as a deposit for her order. She

further insisted the wheels and tires be installed that day, even paying extra for rush

delivery. She then wrote check number 129 for $1,518.29 to pay the balance. Upon

being informed that her account did not have sufficient funds to pay the checks, Askia

did not offer to give the store the $1,500.00 in cash that she had withdrawn from her

account on July 10, 2010.

      {¶27} On July 14, 2010, the bank informed Askia that the check she had

deposited into her account on July 7, 2010 for $1,700.00 was dishonored, having been

written on a closed account. At no time did Askia deposit the $1,500.00 she had

withdrawn from her account on July 10, 2010 back into her account. At the end of July,

Askia had negative balances in both her checking and savings accounts.
Delaware County, Case No. 2012-CA-13                                                    11


      {¶28} Intent to defraud exists where a defendant issues a worthless check to a

creditor or vendor to fraudulently induce the creditor or vendor to part with property in

reliance upon the check's value. In addition, where a defendant has no reasonable

ground to believe the funds in his bank account would be sufficient to cover checks

issued, an inference of intent to defraud arises. State v. Bergsmark, supra 2004-Ohio-

5743, ¶14.

      {¶29} Askia’s accounts had a balance below what she needed at all relevant

times. In the case of State v. Creachbaum, 28 Ohio St. 2d 116, 276 N.E. 2d 240 (1971),

the court determined that “intent to defraud” was not present where a bank president

knowingly accepted checks on a bank where no funds existed to the credit of the drawer

and there was a scheme to move checks for deposit between banks to accommodate

the depositor-drawer of these checks. The facts of the case made knowledge of the

scheme a failure to establish “intent to defraud.” In the case at bar, what in fact took

place was not a mere credit transaction as it was in Creachbaum.

      {¶30} The evidence is sufficient to prove beyond a reasonable doubt that Askia

acted with purpose to defraud. On the day, she first sought the merchandise from the

Easton store Askia’s withdrew the bulk of the money she purportedly deposited. Upon

being informed the check was going to be dishonored Askia abandoned the transaction

at that store. Two days later with no intervening change in her financial situation, Askia

traveled to a different jurisdiction and attempted the same transaction in the same

manner. This evidence is sufficient for a rational trier of fact to have found a purpose to

defraud.

      {¶31} Askia’s first assignment of error is overruled.
Delaware County, Case No. 2012-CA-13                                                  12


                                              II.

      {¶32} Askia argues in her second assignment of error that the trial court denied

her a fair trial when it denied her trial counsel the opportunity to make a closing

argument.

      {¶33} The United States Supreme Court has held that a statute permitting a trial

judge to deny a criminal defendant closing argument denies “the basic right of the

accused to make his defense” in violation of the Sixth Amendment of the United States

Constitution. Herring v. New York, 422 U.S. 853, 859, 95 S.Ct. 2550, 45 L.Ed.2d

593(1975). Thus, a trial court is not permitted to totally deny a criminal defendant the

opportunity to present a closing argument whether his trial is to a jury or to the bench.

Id.; State v. McCausland, 124 Ohio St.3d 8, 2009-Ohio-5933, 918 N.E. 2d 507, ¶ 6.

However, the right to present a closing argument may be waived. Id. at ¶ 7, 918 N.E. 2d

507, citing Yopps v. State (1962), 228 Md. 204, 207, 178 A.2d 879. Recently, the Ohio

Supreme Court held that such a waiver need not be express, intentional, and voluntary.

McCausland, ¶¶ 8-10. Rather, “[a] criminal defendant waives the Sixth Amendment right

to present a closing argument when he or she neither requests a closing argument nor

objects to its omission.” Id. at syllabus. State v. Barnes, 3rd Dist. No. 2-09-23, 2010-

Ohio-987, ¶26.

      {¶34} After a discussion of Askia’s Crim.R. 29 motion for acquittal, the following

exchange occurred,

      [The Court]: Anything else, Mr. Hogan, you want to assert?

      [Mr. Hogan]: I do not, your Honor. I have closing argument.

      [The Court]: No. No. You may put on evidence. You Know?
Delaware County, Case No. 2012-CA-13                                                     13


       [Mr. Hogan]: Your honor.

       [The Court]: The only thing before the Court right now is the Rule 29

       Motion, and that’s the Court’s only concern right now. So let’s go and do—

       we stand in recess for a few moments.

T. Bench Trial at 77-78. After the recess, the court continued,

       [The Court]: I’m going to overrule your Rule 29 motion at this point in

       time. You may proceed.

       [Mr. Hogan]: Your Honor, defense does not have any further witnesses to

       call at this time.

Id. at 78. The trial court then indicated it would take the matter under advisement and

research the legal issues. Thereupon the state requested, and was granted, the

opportunity to orally state for the record the state’s position with respect to the Rule 29

motion. Id. at 79. At the conclusion, the trial court gave Askia’s attorney the opportunity

to put his client’s position on the record, to which counsel replied, “I don’t have anything

at this time, your Honor.” Id. at 80. At the conclusion of the hearing the Court continued,

                Let’s before we leave, let’s get a date for the verdict. You do your

       research and fax it to the court no later than four o’clock on Tuesday. We’ll

       schedule the matter for further hearing at 3:15 on the 20th, I want to do

       more research. Make it 3:30.

                The verdict will be announced on the 21st at 3:30, and the case law

       by [sic.] me four o’clock on the 20th, the previous day.

Id. at 82-83.
Delaware County, Case No. 2012-CA-13                                                   14


      {¶35} Askia’s counsel did not request an opportunity to make a closing

statement either in writing or orally prior to the announcement of the verdict on

December 21, 2011.

      {¶36} Clearly, the trial court afforded Askia the opportunity to make an argument

with respect to the insufficiency or weight of the evidence prior to ruling on her Crim.R.

29 motion. Askia waived that argument. Further, in this case, Askia had the opportunity

to present a closing argument but waived her right to closing argument when she failed

to renew her request and failed to object to its omission. There is no evidence that the

trial court denied counsel on either side the opportunity to present a closing argument.

We find that no plain error exists because there was no indication that the outcome of

this trial would have been different had a closing argument been made. McCausland,

124 Ohio St.3d 8, ¶ 15.

      {¶37} Askia’s second assignment of error is overruled.
Delaware County, Case No. 2012-CA-13                                           15


      {¶38} The judgment of the Delaware County Court of Common Pleas is affirmed.

By Gwin, J.,

Delaney, P.J., and

Farmer, J., concur

                                         _________________________________
                                         HON. W. SCOTT GWIN


                                         _________________________________
                                         HON. PATRICIA A. DELANEY


                                         _________________________________
                                         HON. SHEILA G. FARMER




WSG: clw 0904
[Cite as State v. Askia, 2012-Ohio-4670.]


             IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
SUMMER D. ASKIA                                   :
                                                  :
                                                  :
                        Defendant-Appellant       :       CASE NO. 2012-CA-13




           For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Delaware County Court of Common Pleas is affirmed.               Costs to

appellant.




                                                      _________________________________
                                                      HON. W. SCOTT GWIN


                                                      _________________________________
                                                      HON. PATRICIA A. DELANEY


                                                      _________________________________
                                                      HON. SHEILA G. FARMER